Mr. Justice Fisher
delivered the opinion of the court.
The plaintiffs in error filed their bill of complaint, in the vice chancery court at Fulton, enjoining the defendants in error from the prosecution of a writ of error to a certain judgment rendered in favor of the complainants, in a cause between the same parties in the circuit court of Monroe county, on the ground that there are certain mistakes in the bill of exceptions allowed and signed by the presiding judge.
The bill contains no charge of fraud as to the parties who took the exceptions. It merely alleges certain mistakes and omissions as to one or two facts.
The chancellor sustained a general demurrer to the bill. There was certainly no ground for enjoining the prosecution of the writ of error.
There is no charge of fraud in the bill, which can avail the complainants.
Decree affirmed.